FILED
                                                   United States Court of Appeals
                                                           Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                       November 30, 2007
                       FOR THE TENTH CIRCUIT
                                                      Elisabeth A. Shumaker
                                                          Clerk of Court

PATRICK C. LYNN,

           Plaintiff-Appellant,

v.                                               No. 07-3046
                                          (D.C. No. 06-CV-3172-SAC)
RENEE ANDERSON-VARELLA, in her                     (D. Kan.)
individual and official capacity; (FNU)
MUKASEY, United States Attorney
General; MIKE WARD, Kansas State 13th
Judicial District Court Judge; JAN
SATTERFIELD, Butler County Kansas
District Attorney; CRAIG MURPHY,
Butler County Kansas Sheriff; SANDY
MCCLURDY, Johnson County Kansas
District Court Clerk; KANSAS
SUPREME COURT; TENTH CIRCUIT
COURT OF APPEALS; (FNU)
SEBELIUS, Kansas Governor; RON
THORNBURGH, Kansas Secretary of
State; LARRY WELCH; TERRY
KNOWLES; KANSAS BUREAU OF
INVESTIGATION; FEDERAL BUREAU
OF INVESTIGATION; KANSAS
DISCIPLINARY ADMINISTRATOR’S
OFFICE; KANSAS JUDICIAL
QUALIFICATIONS COMMISSION;
KANSAS LEGISLATURE JUDICIARY
COMMITTEE; KANSAS LEGISLATURE
KDOC OVERSIGHT COMMITTEE;
KANSAS DEPARTMENT OF
CORRECTIONS; STATE OF KANSAS;
OKLAHOMA DEPARTMENT OF
CORRECTIONS; CORRECT CARE
SOLUTIONS; STATE OF OKLAHOMA,
in their official capacities; JOHN
HOLTZHUTER; KEVIN STAFFORD,
F.B.I./S.A.I.C.; MARTHA MORROW,
Butler County Kansas District Court
Clerk; JANELLE JESSUP, Butler County
District Court Clerk; PAUL MORRISON,
Johnson County Kansas District Attorney;
JOHN DONHAM; STEVE CHAPMAN;
CARL CORNWELL; EDWARD BYRNE;
CARLA STOVALL-STECKLINE;
CAROL WERTH; STAN WELCH; PHILL
KLINE, Kansas Attorney General;
KRISTOPHER AILSLIEGER; MATHEW
RICKE; BRIAN SHEERN; REBECCA
WEEKS; ROBERT
ALLISON-GALIMORE; RALPH
DEZAGO, Assistant Attorney Generals;
STANTON HAZLETT, Kansas Attorney
Disciplinary Administrator; FRANK
DIEHL, Assistant Disciplinary
Administrator; ALEX WALCZAK,
Assistant Disciplinary Administrator;
MARTY SNYDER; BILL LIGHT, Kansas
State Representative; PETE
BRUNGARDT, State Senator; BONNIE
HUY, Kansas State Representative;
ROBERT FLEMMING; JENNIFER
JONES; LARRY SHEPPARD; BRUCE
BUCHANAN; MARY COHEN; ROBERT
CREIGHTON; DAVID KING; MIKEL
STOUT, Kansas Judicial Qualifications
Commission Board Members; MICHAEL
STONE; STEPHEN KESSLER; STEVEN
SHERWOOD; ROGER WERHOLTZ;
CHARLES SIMMONS; BILLY
CUMMINGS; LYNDEN APPEL; (FNU)
MCCONAGHY, CCII; JOHN DOE (1),
CO1; RAY ROBERTS; SUSAN
GIBREAL; DEBBIE BRATTON; KEN
LUMAN; SAM MEDLIN, Major; (FNU)
HEIMGARTNER, Captain; (FNU)
TRAVNICEK, Captain; MARK BARNES,
Lieutenant; (FNU) STENSENG,

                                    -2-
Lieutenant; (FNU) MCGUIRE, CS1;
(FNU) HARRIS, COII; (FNU) KELLY,
CS1; JJ SMITH, CS1; (FNU) EMERY,
CS1; RANDY JOHNSON, CS1; (FNU)
KAUFMAN, CCII; (FNU) HERMRECK,
Lieutenant; (FNU) LAIR, Lieutenant;
(FNU) INGRAM, Lieutenant; DON
THOMAS; JULIE ST. PETER; ARTHUR
VARELLA; WAN KIM, Assistant United
States Attorney General; ERIC
MELGREN, Kansas United States
Attorney General; PHIL JOURNEY,
Kansas State Senator; (FNU) ZEEF,
Johnson County Kansas Deputy Sheriff;
FRANK DENNING, Johnson County
Kansas Sheriff; JOHN DOUGLASS,
Overland Park Kansas Police Chief;
ROGER PESEK; ROGER WILSON; TOM
SMITH; S. STOVALL; MORGAN
MORROW; (FNU) MCREYNOLDS;
(FNU) DRAKE, Overland Park Kansas
Police Officers; B.J. HOHNHOLT; (FNU)
ALLEN, Detectives; VALERIE
FAHRNOW; LEE BRANUM; GARY
DIRKS, Johnson County Deputy Sheriffs;
LYNN ALLEN; SHIRLEY FESSER;
GENE SCHMIDT; (FNU) VODONICK,
Doctor; (FNU) HORTON, Nurse; JANE
DOE I, Safe Home Counselor; BYRON
CERRILLO; MICHALA SINKHORN;
MARK CHANCE; MARK GERSTLE;
BRENDA CAMERON; CHAPMAN &
WHITE LAW FIRM; DEBRA
VERMILLION; (FNU) BARTA, Shawnee
County Kansas Sheriff; ROBERT
HECHT, Shawnee County Kansas District
Attorney; HOWARD SCHWARTZ,
Kansas Judicial Administrator; KEVIN
CASE, Assistant Attorney General, JANE
DOE II, Kansas Special Assistant
Attorney General; MARILYN AULT;

                                   -3-
JOHN VRATIL, Senator; DEBRA
NORMAN, MARCIA MEYERS;
TIMOTHY MADDEN; SHELLY STARR;
(FNU) BRUCE, Warden; B. WALLACE,
CO2; MIKE NELSON; REBECCA
DENCHFIELD; (FNU) MOGOLIS, CO1;
(FNU) YEAGER, CO1; (FNU)
MERRICK, CS1; KATHY HARRIS;
(FNU) Vail, CO2; (FNU) KERR, CO2,
(FNU) ROHLING, CCII; (FNU)
IRMY,CO1; (FNU) O’BRIEN,CO1;
(FNU) THOMPSON, CS1; TIM
NICHOLS, CCII; (FNU) FINDLEY, CS1;
(FNU) CALL, Captain; (FNU) TROWER,
Captain; (FNU) DRAGOO, Captain;
AKALIS, Lieutenant; (FNU) FOSTER,
Lieutenant; (FNU) BOTTEROFF,
Captain; (FNU) LEWIS, CS1; (FNU)
JACKSON, CS1; (FNU) POSTON, CS1;
(FNU) CRUMP, CO2; (FNU) WOLF,
CO1; (FNU) REYNOLDS, CO1; (FNU)
MADDOX, CO1; (FNU) STURGILL,
CCI; (FNU) GUNTER, CCII; (FNU)
PREBBLE, CCII; SHERRY BUSER;
(FNU) POSTON, CCII; ROBERT
SAPIEN; CARRIE MARLETT; PAUL
SNYDER; (FNU) COURTNEY, CO1;
(FNU) BLISS, CO1; (FNU) BARLEY,
CS1; (FNU) FRYE, CO2; (FNU) GOKEN,
CO1; (FNU) FISCHER, CO1; (FNU)
SMALL, CO1; (FNU) CALLOWAY,
CO1; TRACY JOHNSON, CO1; (FNU)
MALL, CO1; (FNU) HENLEY, CS1;
(FNU) GAINES, CO1; (FNU) AUSTIN,
CS1; (FNU) CAIN, CO1; J.G. SMITH,
CO1, J SMITH, CO1; (FNU) LEWIS,
CS1; (FNU) DUTTON, CCII; FNU
INGRAM, CO2; (FNU) JEHNER, CO2;
(FNU) FOOTE, CO1; (FNU) JONES,
CS1; SHAWNEE MISSION MEDICAL
CENTER; PEGGY SCHMIDT; (FNU)

                               -4-
    WEDL, Aramark Supervisor; (FNU)
    ADAMSON, Librarian; (FNU) KILCHER,
    Doctor; (FNU) CANON, Doctor; LEGAL
    SERVICES FOR PRISONERS, INC.;
    (FNU) LARKIN; DAWN WOLF; (FNU)
    PERKINS; (FNU) LUELLEN; (FNU)
    COUNTRYMAN, Mental Health
    Counselors; JAMES
    VANLANDINGHAM; REGINALD
    HINES; TRACY JONES; (FNU)
    NICHOLSON; (FNU) (LNU), Oklahoma
    Department of Corrections, Lexington
    Prison Guards Roscoe #1 through #8;
    (FNU) WILSON, Lieutenant; MIKE
    MULLINS; LEE MANN; DAVID
    ORMAN; WAYNE BRACKENSACK;
    (FNU) HANCE, Sargeant; DANNY
    ALEXANDER; BILL CLARKSON;
    VINCE PORTER; (FNU) FRANZESE,
    Chaplain;MELINDA GUILFOYLE;
    JAN STANDIFERD, in their individual
    and official capacities,

              Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before TACHA, Chief Judge, McCONNELL and GORSUCH, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                        -5-
      Patrick Lynn appeals pro se from the district court’s sua sponte dismissal of

his civil rights action. ** We have jurisdiction under 28 U.S.C. § 1291 and affirm

for substantially the same reasons the district court provided.

                                         I.

      Mr. Lynn is a Kansas state prisoner at the El Dorado Correctional Facility.

On June 26, 2006, he commenced this action pro se, primarily under 42 U.S.C.

§ 1983, by filing a “(Preliminary) Complaint” that named approximately

seventy-nine defendants, mostly prison officials and staff, judges and officials of

the State of Kansas, federal judges and officials, and individuals alleged to have

acted jointly with the state actors. R., Vol. I, Doc. 1. Mr. Lynn’s allegations

concerned a variety of conduct commencing in 2000 that centered on (1) denial of

meaningful access to the courts, in large part arising from prison restrictions on

writing materials and copies, and from delays or failures related to sending his

legal mail; and (2) retaliation against him for filing grievances and lawsuits,

including placement in administrative segregation. He asserted that the alleged

conduct violated his rights under the First, Sixth, Eighth, and Fourteenth

Amendments to the Constitution. His prayer for relief consisted of thirty

numbered paragraphs of requests for hearings, counsel, protective orders,


**
      On November 9, 2007, Michael B. Mukasey became the United States
Attorney General. In accordance with Rule 43(c)(2) of the Federal Rules of
Appellate Procedure, Mr. Mukasey is substituted for Alberto R. Gonzales as the
Appellee in this action.

                                         -6-
declaratory and injunctive relief, and monetary damages, including release from

administrative segregation, declarations that certain prison policies and Kansas

statutes were unconstitutional, injunctive orders to state-court judges concerning

orders issued in various civil cases involving Mr. Lynn, and a stay of his appeal

to this court in his habeas corpus proceeding so that he could properly file

pleadings and evidence.

      Soon after filing his complaint Mr. Lynn filed the first four pages of an

unfinished “First Amended Complaint,” all but two lines of which were devoted

to listing an expanded number of defendants (239 by his count) and numerous

federal and state statutes supporting jurisdiction. Id., Doc. 2. The document

ended with a partial sentence that began to describe what the lawsuit encompassed

but broke off in mid-stream at the bottom of the page. Id. at 4. In an

accompanying motion to stay his action, Mr. Lynn claimed he was unable to

complete his amended pleading because prison officials took his ink pen and

forced him to work with a two-inch golf pencil, which he taped to the motion as

an exhibit. Id., Doc. 3 & Ex. B. He also requested replacement of the district

court judge, who was a named defendant, and a hearing.




                                         -7-
      The district court reviewed Mr. Lynn’s pleadings pursuant to its screening

obligation under 28 U.S.C. § 1915A 1 and issued a fifteen-page Memorandum and

Order on July 13, 2006. 2 In that order the court identified fifteen specific claims

in Mr. Lynn’s pleadings but observed that the pleadings contained little other than

conclusory claims and demands. The court described a number of more specific

pleading deficiencies in Mr. Lynn’s complaints, including failure to state



1
      28 U.S.C. § 1915A provides, in relevant part:

             (a) Screening.--The court shall review, before docketing, if
      feasible or, in any event, as soon as practicable after docketing, a
      complaint in a civil action in which a prisoner seeks redress from a
      governmental entity or officer or employee of a governmental entity.

            (b) Grounds for dismissal.--On review, the court shall identify
      cognizable claims or dismiss the complaint, or any portion of the
      complaint, if the complaint--

                  (1) is frivolous, malicious, or fails to state a claim
             upon which relief may be granted; or

                  (2) seeks monetary relief from a defendant who is
             immune from such relief.
2
       The district court noted that Mr. Lynn has a long litigation history. He is
subject to filing restrictions in the Kansas state courts due to a pattern of
manifestly abusive litigation. See State ex rel. Stovall v. Lynn, 975 P.2d 813,
814-16 (Kan. Ct. App. 1999). Further, he is prohibited from proceeding without
prepayment of fees in federal court due to accumulating at least six strikes under
28 U.S.C. § 1915(g) for filing actions or appeals while incarcerated that were
dismissed as frivolous, as malicious, or for failure to state a claim upon which
relief can be granted. See Lynn v. McClain, 12 F. App’x 676, 676 n.1 (10th Cir.
2001) (unpublished) (collecting cases). In the present case, Mr. Lynn paid the
filing fee in the district court and on appeal, thereby avoiding the restrictions of
§ 1915(g), but not the examination required by § 1915A.

                                         -8-
sufficient facts in support of his claims; failure to file his complaint on

court-approved forms for prisoners filing civil rights claims, as prescribed by

D. Kan. R. 9.1(a); failure to exhaust administrative remedies; failure to allege

sufficient personal participation by each and every defendant; failure to state a

claim as to defendants immune from suit; failure to state a claim as to alleged

denial of access to the courts; and statute-of-limitations problems for actions

alleged to have occurred more than two years prior to filing the suit.

      In view of these problems, the court concluded that the complaint was

subject to being dismissed. The court directed Mr. Lynn to file a second amended

complaint on court-provided forms curing the deficiencies or face dismissal

without further notice. In particular, the court directed Mr. Lynn to present a

short and plain statement of his claims supported by factual allegations and

naming only those defendants that personally participated in the alleged acts. For

limitations purposes, the court ordered him to allege the dates on which each

action or failure to act took place. The court declined to appoint counsel and also

denied Mr. Lynn’s requests for relief regarding prison restrictions on writing

materials and postage. The court additionally noted that his allegations of

retaliatory transfer and use of excessive force were similar to those Mr. Lynn

raised in prior state-court suits decided adversely to him and requested that he

clarify whether his allegations concerned the same matters.




                                          -9-
      Further, the district court dismissed the action in certain substantive

respects. First, the court dismissed the action for failure to state a claim insofar

as it was brought against federal and state judges due to (1) their immunity from

suit for money damages for actions taken in their judicial capacities, (2) the

district court’s lack of power over official actions of state-court judges, and

(3) the absence of any factual allegations pertaining to any named judge. Second,

citing its lack of power, the court dismissed Mr. Lynn’s claims or requests that

the court order the Kansas Attorney General and the United States Attorney to

initiate criminal prosecutions for all criminal acts allegedly committed by the

defendants against him. Third, the court dismissed any claims pertaining to

alleged violations of state laws and prison regulations as not cognizable under

§ 1983. Fourth, the court dismissed for failure to state a claim any of Mr. Lynn’s

claims or requests asserting that he is entitled to legal assistance by another

inmate as “next of friend.” Finally, the court denied Mr. Lynn’s formal motion

requesting a stay, recusal, and an emergency hearing, as well as requests he did

not present by separate motion, including that the court or prison officials make

service copies of his pleadings, that the court serve the Kansas Attorney General

with an order for a preliminary hearing, and that the court grant preliminary and

emergency relief. 3

3
       Although at the conclusion of its opinion the district court restated most of
the rulings described in the preceding two paragraphs of this Order and Judgment,
                                                                        (continued...)

                                         -10-
      Rather than file an amended complaint on the court’s official form,

Mr. Lynn filed a number of other papers denominated objections, responses,

motions, supplements, and the like, some of which were docketed as two separate

documents. On many of the exhibits attached to those filings Mr. Lynn had

written comments laced with obscenities, expletives, and threats. He again

requested a variety of relief including a stay, a hearing, and a temporary

restraining order.

      The district court considered all of Mr. Lynn’s submissions and, in a

detailed, thirty-four page Memorandum and Order filed on January 26, 2007,

concluded that he had not cured the deficiencies in his prior pleadings and that

any new allegations also were deficient. 4 Accordingly, the court dismissed the

action under 28 U.S.C. § 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1) 5 for failure to


3
 (...continued)
some are derived from the body of the district court’s discussion.
4
       Additionally, the court recognized the intervening change in the law
pertaining to exhaustion of administrative remedies effected by Jones v. Bock,
127 S. Ct. 910, 914 (2007), and did not base its dismissal on Mr. Lynn’s failure to
plead exhaustion or to show that he satisfied the exhaustion requirement as to all
claims.
5
      42 U.S.C. § 1997e(c)(1) provides:

             The court shall on its own motion or on the motion of a party
      dismiss any action brought with respect to prison conditions under
      section 1983 of this title, or any other Federal law, by a prisoner
      confined in any jail, prison, or other correctional facility if the court
      is satisfied that the action is frivolous, malicious, fails to state a
                                                                           (continued...)

                                         -11-
state a claim upon which relief can be granted. See R., Vol. II, Doc. 21 at 2, 3,

33. 6 The court denied all of Mr. Lynn’s formal motions (except one to amend

information regarding certain defendants) as well as his other requests for

reassignment of the case or recusal, reconsideration of the court’s prior order, and

preliminary injunctive relief related to restrictions on his mailing and writing

materials. The court further ordered Mr. Lynn to omit his “angry, profane rants”

from any future filings and advised him that the court would strike any document

that included such comments. Id. at 6; see also id. at 34. The court also denied

his post-judgment motion for relief. Mr. Lynn appealed.

                                           II.

         “We . . . review de novo an order dismissing a prisoner’s case for failure to

state a claim[,]” accepting all well-pleaded facts as true. McBride v. Deer,

240 F.3d 1287, 1289 (10th Cir. 2001). “Dismissal of a pro se complaint for

failure to state a claim is proper only where it is obvious that the plaintiff cannot

prevail on the facts he has alleged and it would be futile to give him an

5
    (...continued)
          claim upon which relief can be granted, or seeks monetary relief
          from a defendant who is immune from such relief.
6
       The court also found Mr. Lynn’s complaint in general, and his
denial-of-access claim and certain motions in particular, to be frivolous or
malicious, see, e.g., R., Vol. II, Doc. 21 at 2 (complaint frivolous and
malicious), 7 & 20 (denial of access claim ludicrous or frivolous), and 10
(motions for oral argument and TRO were without legal or factual basis), but did
not rely on those bases for dismissal, see id. at 2 & 33 (dismissing for failure to
state a claim).

                                           -12-
opportunity to amend.” Perkins v. Kansas Dep’t of Corr., 165 F.3d 803, 806

(10th Cir. 1999). “Factual allegations [in a complaint] must be enough to raise a

right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 127 S. Ct.

1955, 1965 (2007). That is, there must be “enough facts to state a claim to relief

that is plausible on its face.” Id. at 1974. Because Mr. Lynn has proceeded pro

se, we construe his pleadings and other papers liberally, applying a less stringent

standard than formal pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d

1106, 1110 & n.3 (10th Cir. 1991).

         On appeal, Mr. Lynn formally identifies five issues and discusses a number

of other matters. His first and fifth formally identified issues are that (a) he was

unable to comply with the district court’s order to file an amended complaint

because of the restrictions of which he complains and (b) the restrictions on his

access to the courts have precluded him from properly and effectively presenting

his issues in this appeal. These contentions are completely undermined by the

volume of material he filed in the district court, the thirty-five page brief he

submitted on appeal, and additional arguments he makes in motions filed with this

court.

         Mr. Lynn’s second issue is that his pleadings provided enough of a factual

basis for his case to move forward, but he does not direct this court to the specific

factual allegations in his mass of district-court filings that he claims the district

court treated improperly. Accordingly, he has not preserved appellate review.

                                          -13-
See Gross v. Burggraf Const. Co., 53 F.3d 1531, 1546 (10th Cir. 1995) (refusing

to search record for “dormant evidence” when an appellant failed to make specific

reference to the record in its appellate brief). Regardless of this shortcoming, we

have reviewed the specific incidents referenced in his district-court filings. We

see no error in the court’s handling of those incidents it directly addressed. Nor

have we uncovered any other incidents upon which Mr. Lynn could properly base

a claim sufficient to survive dismissal on screening.

      Mr. Lynn’s third argument, that 18 U.S.C. §§ 3626(a)(1)(A) & (a)(2)

obligate the court to intervene on his behalf, is without legal basis and therefore

frivolous. 7 Those provisions concern only the scope of the court’s power to enter

7
      Section 3626(a)(1)(A) and (a)(2) provide:

      Requirements for relief.--

             (1) Prospective relief.--(A) Prospective relief in any
             civil action with respect to prison conditions shall
             extend no further than necessary to correct the violation
             of the Federal right of a particular plaintiff or plaintiffs.
             The court shall not grant or approve any prospective
             relief unless the court finds that such relief is narrowly
             drawn, extends no further than necessary to correct the
             violation of the Federal right, and is the least intrusive
             means necessary to correct the violation of the Federal
             right. The court shall give substantial weight to any
             adverse impact on public safety or the operation of a
             criminal justice system caused by the relief.

             ...

             (2) Preliminary injunctive relief.--In any civil action
                                                                             (continued...)

                                         -14-
prospective and preliminary injunctive relief in civil actions concerning prison

conditions. Mr. Lynn has not shown entitlement to the relief they describe.

         Mr. Lynn’s remaining issue (his fourth formal issue) is that the district

court erred in declaring, in its Memorandum and Order of July 13, 2006, that it

lacked power to issue orders directing the actions of state judges or in cases in

other jurisdictions. In support of this issue, he makes two arguments that merit

discussion.

         Mr. Lynn first asserts that he was entitled to injunctive, declaratory, and

mandamus relief under 42 U.S.C. §§ 1983 and 1985 as to an apparently ongoing

state-court case where, he alleges, court staff acting pursuant to judicial orders

refuse to file any of his motions and the presiding judge refuses to recuse himself.


7
    (...continued)
                with respect to prison conditions, to the extent otherwise
                authorized by law, the court may enter a temporary
                restraining order or an order for preliminary injunctive
                relief. Preliminary injunctive relief must be narrowly
                drawn, extend no further than necessary to correct the
                harm the court finds requires preliminary relief, and be
                the least intrusive means necessary to correct that harm.
                The court shall give substantial weight to any adverse
                impact on public safety or the operation of a criminal
                justice system caused by the preliminary relief and shall
                respect the principles of comity set out in paragraph
                (1)(B) in tailoring any preliminary relief. Preliminary
                injunctive relief shall automatically expire on the date
                that is 90 days after its entry, unless the court makes the
                findings required under subsection (a)(1) for the entry of
                prospective relief and makes the order final before the
                expiration of the 90-day period.

                                            -15-
See Aplt. Br. at 18. Although the court provided no legal citation for its

statement that it lacked power to direct the actions of state courts, the

Younger abstention doctrine supports the court’s conclusion as to this ongoing

case. See Southwest Air Ambulance, Inc. v. Las Cruces, 268 F.3d 1162, 1177

(10th Cir. 2001) (“Under the abstention doctrine articulated by the Supreme Court

in Younger v. Harris, 401 U.S. 37 (1971), federal courts should not interfere with

[ongoing] state court proceedings by granting equitable relief—such as

injunctions of important state proceedings or declaratory judgments regarding

constitutional issues in those proceedings when the state forum provides an

adequate avenue for relief.”) (quotations omitted).

      Second, Mr. Lynn argues that another defendant-judge, Judge Sanders of

the Butler County, Kansas, district court, is subject to suit for money damages

because he acted outside the scope of his judicial authority. See Aplt. Br. at 19.

This argument is frivolous—all the actions about which Mr. Lynn complains, see

id., were performed in a judicial capacity and within Judge Sanders’s jurisdiction.

Thus, even assuming Judge Sanders acted with malice, as Mr. Lynn contends,

judicial immunity applies to Mr. Lynn’s claim for money damages. See Mireles

v. Waco, 502 U.S. 9, 11-13 (1991).

      In addition to his formal issues, Mr. Lynn makes a number of other points

that are frivolous or unpersuasive. See Aplt. Br. at 25-35. We decline to address

these points in detail.

                                          -16-
                                          III.

      Having reviewed the record, the relevant law, and Mr. Lynn’s filings in this

appeal, and concluding that none of his arguments have merit, we AFFIRM the

dismissal of his action for substantially the same reasons stated in the district

court’s Memorandum and Order filed on July 13, 2006, and its Memorandum and

Order filed January 26, 2007. 8 “Appellant’s Motion for Leave to File Third New

Supplemental Evidence and Supporting Arguments Proffer” is granted to the

extent it further explains allegations of error by the district court and denied in all

other respects. However, we see no merit in the arguments Mr. Lynn makes in

that motion. Mr. Lynn’s other pending motions are denied.



                                                     Entered for the Court



                                                     Michael W. McConnell
                                                     Circuit Judge




8
      Mr. Lynn has raised no issue on appeal concerning the district court’s
denial of his motion for post-judgment relief.

                                         -17-